                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    Tanya T.,                                       )
                                                    )
                             Plaintiff,             )
                                                    )
            v.                                      )    No. 18 CV 4759
                                                    )
    ANDREW SAUL, Commissioner of                    )    Magistrate Judge Jeffrey Cummings
    Social Security, 1                              )
                                                    )
                             Defendant.             )
                                                    )

                            MEMORANDUM OPINION AND ORDER

        Claimant, Tanya T. (“Claimant”) brings a motion for summary judgment to reverse the

final decision of the Commissioner of Social Security (“Commissioner”), denying Claimant’s

claim for Disability Insurance Benefits and Supplemental Security Income under 42 U.S.C. §§

416(i) and 423(d) of the Social Security Act (“the Act”). The Commissioner brings a cross-

motion for summary judgment seeking to uphold its decision to deny benefits. The parties have

consented to the jurisdiction of the United States Magistrate Judge pursuant to 28 U.S.C.

§636(c). This Court has jurisdiction to hear this matter pursuant to 42 U.S.C. §§405(g) and

1382(c)(3). For the reasons stated below, Claimant’s motion for summary judgment to reverse

the final decision of the Commissioner [12] is granted, and the Commissioner’s motion for

summary judgment [19] is denied.




1
  Andrew Saul is substituted for his predecessor, Nancy A. Berryhill, pursuant to Federal Rule of Civil
Procedure 25(d). In addition, Northern District of Illinois Internal Operating Procedure 22 prohibits
listing the full name of the Social Security applicant in an opinion. Therefore, only plaintiff’s first name
and the first initial of her last name shall be listed in this opinion.
I. BACKGROUND

       A.      Procedural History

       On November 10, 2014, Claimant filed a Title II Disability Insurance Benefits (“DIBs”)

and a Title XVI Supplemental Security Income (“SSI”) application alleging a disability onset

date of November 15, 2012. (R. 68-69.) On her Disability Determination Explanation, Claimant

had the following identified impairments: organic mental disorders (chronic brain syndrome)

(severe); hearing loss not treated with cochlear implantation (severe); and affective disorders

(non-severe). (R. 49.) Her claim was denied initially on April 23, 2015, and again upon

reconsideration on August 15, 2015. (R. 68-69, 108-12.) Claimant filed a hearing request on

October 13, 2015 pursuant to 20 C.F.R. §404.929 et seq. (R. 117-18.) On January 11, 2017, the

ALJ issued a written decision denying Claimant’s claims for DIBs and SSI. (R. 8-19.) Claimant

appealed to the Appeals Council, but her request for review was denied on May 7, 2018, at

which time the ALJ’s decision became the final decision of the Commissioner. (R. 1–5);

Zurawski v. Halter, 245 F.3d 881, 883 (7th Cir. 2001). Claimant subsequently filed this action in

the District Court.

       B.      Claimant’s Medical and Employment History

       In 1979, when Claimant was thirteen years old, she was involved in a tragic car accident

that caused her to suffer a severe head injury and resulted in the deaths of her stepfather and

sister. (R. 271.) Claimant was in a coma for approximately two weeks and placed on a

respirator, and she also suffered a stroke and seizure. (R. 271, 287.)

       Claimant went to the Rehabilitation Institute of Chicago for outpatient visits in the early

years following her accident. (R. 271-76.) Her hearing loss was documented initially, but it was

not until her 1981 exam that she was noted to have problems learning as well as with auditory



                                                 2
memory and comprehension. (R. 271-73.) A psychology report dated August 8, 1981

documents that her parents were “concerned over an apparent pattern of mixed cognitive assets

and deficits.” (R. 275.)

       Claimant underwent hearing examinations with audiologist Dr. Robert Beiter and at The

Hearing Place over the years. (R. 307-14.) Dr. Beiter conducted an exam on December 9, 1999,

and documented moderate sensorineural hearing loss in the left ear, a moderate rising to normal

hearing in the right ear, and a sensitivity to higher frequencies. (R. 310.) On September 18,

2000, Dr. Beiter wrote a letter stating that he had been treating Claimant’s hearing loss since

1989. (R. 277.) He categorized her hearing loss as moderately severe sensorineural loss

bilaterally. (Id.) Although she used her hearing aids, Dr. Beiter found that her overall hearing,

specifically in a background noise environment, was significantly compromised. (Id.)

According to Dr. Beiter, Claimant met the eligibility requirements for her application for persons

with disabilities because she was considered communicatively handicapped. (Id.)

       A neuropsychological evaluation was performed on May 22 and June 19, 2002 by Drs.

Jerry Sweet and John King. (R. 278.) Claimant had requested the evaluation to identify the

current status and diagnosis related to her traumatic brain injury. (Id.) She was described as

pleasant and cooperative, but she also presented as somewhat tangential and provided she

scattered information at times. (Id.) Overall, Drs. Sweet and King opined that Claimant was at

the low average range of intellectual abilities. (R. 282-83.) Although Claimant had these long-

standing difficulties, it was noted that she was able to earn her Bachelor’s degree and two

Master’s degrees (Spanish and Library Sciences); therefore, she was found to have compensated

for her neuropsychological deficits quite well in some respects. (R. 283.) In the

recommendations, it was documented that she qualified to be considered disabled from work



                                                 3
given her deficits in logical reasoning, attention to visual detail, verbal and non-verbal abstract

reasoning, sustained attention, cognitive efficiency, executive functioning, and written and oral

arithmetic. (R. 283-84.) Drs. Sweet and King also opined that Claimant likely needed assistance

with money management and financial planning. (R. 284.)

        On July 17, 2002, Claimant underwent an MRI that revealed an appearance consistent

with chronic encephalomalacia, which correlates with the history of prior head trauma. (R. 285.)

Dr. Robert Kohn authored a progress note on August 15, 2002. (R. 287-90.) At the time of the

evaluation, Claimant was noted to be only recently obtaining an “understanding of her trouble

with anxiety awareness and attention.” (R. 287.) Her neurologic exam was essentially

unremarkable, and her mental status exam revealed an anxious individual with a tangential

thought process. (R. 289.) Dr. Kohn observed that Claimant had prominent spatial attentional

boundaries in regard to conversation pragmatics. (R. 290.) Dr. Kohn included his impressions

that Claimant had an anxiety disorder and cognitive disorder, and he referred her to

rehabilitation. (Id.)

        Dr. Linda Laatsch documented the results from tests perform on August 27, 2003 at the

University of Illinois at Chicago’s Department of Neurology and Rehabilitation. (R. 301.)

Specifically, she noted that Claimant’s visual attention for details was low average and not

impaired; visual scanning with distraction was low average and not impaired; visual memory for

designs was low average and within the high range for new sets of designs; visual scanning and

accuracy was average; and that her problem solving was inconsistent. (Id.) Dr. Laatsch found a

“nice improvement in [Claimant’s] attention to memory of visual material.” (Id.)

        Claimant worked as a library shelver from 1998-2012. (R. 208.) She stopped working

on November 15, 2012 when she was fired after a misunderstanding with one of her co-workers.



                                                  4
(R. 207, 223.) According to Claimant, she got along with her fellow co-workers and the main

reason she applied for disability was because of the financial restrictions that resulted from her

termination. (Id.) In her Function Report, Claimant wrote that her conditions did not limit her

ability to work. (R. 215.) In a letter accompanying her Function Report, Claimant explained that

her disability did not “start” on November 15, 2012, but that it instead began on April 10, 1979

(the date of the accident). (R. 224.)

       On March 25, 2013, Dr. Beiter wrote a letter stating that Claimant’s binaural hearing aids

substantially improved her functional hearing in most situations and that the most difficult

listening situations for her involved background noise and using the telephone. (R. 307.) An

audiological report from October 9, 2014 identified Claimant’s progressive loss of hearing as

moderately severe to severe bilaterally. (R. 304-06.)

       C.      Evidence from Agency Consultants

       On March 23, 2015, Dr. Michael Stone examined Claimant and completed a clinical

psychologist evaluation. (R. 316-19.) During the evaluation, Claimant was cooperative, but

appeared agitated and depressed. (R. 317.) Dr. Stone noted that Claimant did not have loose

associations, flight of ideas, tangentiality, or circumstantiality. (Id.) Claimant could recall

objects after one minute, but not after three or five minutes. (Id.) On her mental status

evaluation, Claimant evidenced impairments in her ability to perform calculations and in her

general fund of knowledge, and that she had an estimated intelligence in the low average range.

(R. 319.) Dr. Stone’s diagnosed Claimant as suffering from depressive disorder, traumatic brain

injury, cognitive decline, short-term memory loss, pain, and deficits in logical reasoning. (Id.)

According to Dr. Stone, Claimant would be unable to manage her own benefits given her

emotional adjustment and medical difficulties. (Id.)



                                                  5
       Dr. Leslie Schier, ENT, completed an examination of Claimant on April 2, 2015. (R.

322.) She noted that Claimant had some difficulty understanding a one-on-one conversation

with hearing aids but that she was able to produce sustained, audible and understandable speech.

(Id.) Dr. Schier further documented that Claimant had moderate to moderately severe

sensorineural hearing loss at 250Hz-400Hz, and mild sensorineural hearing loss through 8000Hz

bilaterally. (R. 322-23.)

       State Agency medical consultant Dr. Michael Schneider completed a mental residual

functional capacity assessment on April 21, 2015, and found that Claimant did have

understanding and memory limitations as well as sustained concentration and persistence

limitations. (R. 52.) Specifically, he noted that Claimant was moderately limited in her ability to

understand and remember detailed instructions. (Id.) She reported short term memory loss and,

while her immediate memory was intact, her delayed recall was impaired at three and five

minutes. (Id.) Accordingly, Dr. Schneider opined that Claimant was mentally capable of

performing unskilled and semi-skilled work in a low pressure work environment. (R. 53.)

       On August 14, 2015, Dr. Michael Cremerius completed a mental residual capacity

assessment on reconsideration. (R. 80-82.) Dr. Cremerius’ opinions generally aligned with Dr.

Schneider’s. (Id.) Dr. Cremerius opined that Claimant would be capable of understanding and

remembering simple and detailed instructions, but that complex instructions should be precluded.

(R. 80.)

       D.        Evidence from Claimant’s Testimony

           Claimant testified at the hearing on November 15, 2016. (R. 23, 29-38.) She explained

that she lives by herself, and that her rent is paid by Niles Township’s general assistance and her

father. (R. 29-30.) Prior to her termination in November of 2012, Claimant worked at a library



                                                 6
in Evanston as a book shelver for 13 years. (Id.) She explained that she was terminated after she

injured a coworker’s shoulder while trying to leave a room the coworker had called her into. (R.

31-33.) When asked by the ALJ if she could do her old job if it was offered today, Claimant

testified that she believes she could do it. (R. 35.)

          Claimant last saw a therapist for mental health reasons over ten years ago. (R. 34.) She

saw an audiologist in June of 2016 and was given a “boost,” which allows her to hear and

understand people better. (R. 34-35.) She testified that she wore the hearing aids all day at work

“[t]o minimize people’s impatience.” (R. 35.) Upon questioning from her attorney, Claimant

explained that she gets sidetracked doing her chores. (R. 37.) She further testified that while

working, she would get distracted and begin reading books instead of putting them away. (R.

37-38.)

          E.     Evidence from the Vocational Expert’s Testimony

          A vocational expert (“VE”) offered testimony at the hearing. She described Claimant’s

past work as a “[l]ibrary shelver, . . . light, medium as described.” (R. 39.) The ALJ gave the

VE the hypothetical of someone who was 51 years old, with the work experience and education

of Claimant, who had no exertional limitations, was limited to jobs that were simple and detailed,

involved one-to-two step instructions, could do no jobs requiring excellent hearing, should avoid

concentrated exposure to noise, and could not have fast-paced or production quotas. (R. 39-40.)

Under that hypothetical, the ALJ asked the VE whether such an individual could perform

Claimant’s past work, and the VE testified that such an individual could. (R. 40.)

          Claimant’s attorney then asked the VE what amount of off-task time would be allowed,

and the VE testified that no more than ten percent was acceptable. (R. 40.) When questioned if

it would be an issue if the ten percent was focused at one particular time, the VE testified that the



                                                   7
equivalent of around a forty minute break would not be tolerated. (R. 40.) Claimant’s attorney

then asked, based on the VE’s observations of Claimant at the hearing, whether she would be

comfortable placing someone who expressed herself as Claimant does in her past work. (R. 41.)

The VE explained that all she could say was that it would be a problem in the workplace if

someone became a distraction to others. (R. 42.) The VE also testified that Claimant’s previous

job was “perfect” for someone with a reduced level of hearing because there was not a lot of

exposure to noise nor any requirement of excellent or good hearing. (R. 42.)

II. LEGAL ANALYSIS

       A.      Standard of Review

       A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. Judicial review of an ALJ’s decision is governed by 42 U.S.C.

§405(g), which provides that “[t]he findings of the Commissioner of Social Security as to any

fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C. §405(g).

Consequently, this Court will affirm the ALJ’s decision if it is supported by substantial evidence.

Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir. 2015). Substantial evidence “means – and means

only – ‘such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’ ” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019), quoting Consolidated Edison

Co. v. N.L.R.B., 305 U.S. 197, 229 (1983).

       This Court must consider the entire administrative record, but it will not “re-weigh

evidence, resolve conflicts, decide questions of credibility, or substitute our own judgment for

that of the Commissioner.” McKinzey v. Astrue, 641 F.3d 884, 889 (7th Cir. 2011). This Court

will “conduct a critical review of the evidence” and will not let the Commissioner’s decision

stand “if it lacks evidentiary support or an adequate discussion of the issues.” Lopez ex rel.



                                                 8
Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003). The Court will focus on whether the ALJ

has articulated “an accurate and logical bridge” from the evidence to her conclusion. Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). At a minimum, the ALJ must “sufficiently

articulate [her] assessment of the evidence to ‘assure us that the ALJ considered the important

evidence ... [and to enable] us to trace the path of the ALJ’s reasoning.’ ” Carlson v. Shalala,

999 F.2d 180, 181 (7th Cir. 1993) (per curiam), quoting Stephens v. Heckler, 766 F.2d 284, 287

(7th Cir. 1985) (internal quotations omitted). This requirement is designed to allow a reviewing

court to “assess the validity of the agency’s ultimate findings and afford a claimant meaningful

judicial review.” Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002). Thus, even if reasonable

minds could differ as to whether the claimant is disabled, courts will affirm a decision if the

ALJ’s opinion is adequately explained and supported by substantial evidence. Elder v. Astrue,

529 F.3d 408, 413 (7th Cir. 2008).

       B.      The Standard For Proof Of Disability Under The Social Security Act

       In order to qualify for DIBs, a claimant must be “disabled” under the Act. A person is

disabled under the Act if “he or she has an inability to engage in any substantial gainful activity

by reason of a medically determinable physical or mental impairment which can be expected to

last for a continuous period of not less than twelve months.” 42 U.S.C. §423(d)(1)(A). In

determining whether a claimant is disabled, the ALJ must consider the following five-step

inquiry: “(1) whether the claimant is currently employed, (2) whether the claimant has a severe

impairment, (3) whether the claimant’s impairment is one that the Commissioner considers

conclusively disabling, (4) if the claimant does not have a conclusively disabling impairment,

whether [s]he can perform past relevant work, and (5) whether the claimant is capable of

performing any work in the national economy.” Dixon, 270 F.3d at 1176. Before proceeding



                                                 9
from step three to step four, the ALJ assesses a claimant’s residual functional capacity (“RFC”).

20 C.F.R. §404.1520(a)(4). “The RFC is the maximum that a claimant can still do despite [her]

mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008). The

claimant has the burden of establishing a disability at steps one through four. Zurawski v.

Halter, 245 F.3d 881, 885–86 (7th Cir. 2001). If the claimant reaches step five, the burden then

shifts to the Commissioner to show that “the claimant is capable of performing work in the

national economy.” Id. at 886.

       C.      The ALJ’s Decision

       The ALJ applied the five-step analysis required by the Act. At step one, the ALJ found

that Claimant has not engaged in substantial gainful activity since the alleged onset date of

November 15, 2012. (R. 13.) At step two, the ALJ found that Claimant had the following severe

impairments: bilateral sensorineural hearing loss and cognitive disorder. (Id.) Next, at step three

the ALJ found that Claimant did not have an impairment or combination of impairments that

meet or medically equaled the severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (R. 14.) At step four, the ALJ found that Claimant had the RFC to

perform a full range of work at all exertional levels, but with certain nonexertional limitations.

(Id.) Specifically, she could understand, remember and carry out simple and detailed one-to-five

step job instructions and tasks, but she could not perform work involving fast-paced or high

production quotas; she should avoid concentrated exposure to noise in a work setting; and she

could not perform jobs requiring excellent hearing. (Id.) The ALJ then found that Claimant was

able to perform past relevant work as a library shelver, noting that the work does not require the

performance of work-related activities precluded by the RFC. (R. 18.)




                                                 10
       Therefore, the ALJ found that Claimant had not been under a disability from November

15, 2012 through the date of the decision, January 11, 2017. (R. 19.)

        D.     The Parties’ Arguments In Support Of Their Respective Motions For
               Summary Judgment

       In her motion for summary judgment [12], Claimant first argues that remand is

appropriate because the ALJ did not provide a proper evaluation of Claimant’s symptoms,

specifically by failing to account for Claimant’s testimony about how her concentration and

hearing impairments caused problems in her daily life. Next, Claimant asserts that the ALJ did

not properly analyze non-treating medical opinions. Lastly, Claimant contends that the ALJ did

not properly evaluate her RFC by failing to account for limitations resulting from her hearing

loss as well as her moderate difficulties in concentration, persistence, or pace.

       The Commissioner responds [20] by arguing that the ALJ properly addressed Claimant’s

hearing loss, contact with others, and limitations in concentration, persistence, or pace.

Accordingly, the Commissioner contends that the ALJ’s RFC and subjective evaluations were

supported by substantial evidence. Additionally, the Commissioner argues that Claimant fails to

account for the fact that she maintained employment for 13 years and provided no evidence that

her hearing or cognitive abilities declined after her alleged onset date of November 15, 2012

such that she could no longer perform her past relevant work.

       E.      The ALJ Failed to Properly Account for Claimant’s Moderate Difficulties
               with Regard to Concentration, Persistence, or Pace When Posing Her
               Hypothetical to the Vocational Expert

       In her opinion, the ALJ found that Claimant had moderate difficulties in concentration,

persistence, or pace. (R. 14.) The ALJ notes that Claimant reported difficulty remembering and

retaining new information and references Claimant’s previous diagnosis of attention deficit




                                                 11
disorder. (R. 14.) In the hypothetical posed to the VE, however, the ALJ did not address these

limitations, or other limitations in the record, in detail.

        The Seventh Circuit has repeatedly found that the ALJ must “orient the [VE] to the

totality of a claimant’s limitations, including deficiencies of concentration, persistence and

pace.” Moreno v. Berryhill, 882 F.3d 722, 730–31 (7th Cir. 2018) as amended on reh'g (Apr. 13,

2018), quoting O’Connor-Spinner v. Astrue, 627 F.3d 614, 619 (7th Cir. 2010). The Seventh

Circuit has further rejected the idea that “confining the claimant to simple, routine tasks and

limited interactions with others adequately capture[] temperamental deficiencies and limitations

in concentration, persistence, and pace.” Yurt v. Colvin, 758 F.3d 850, 858–59 (7th Cir. 2014)

(citing Stewart v. Astrue, 561 F.3d 679, 685 (7th Cir. 2009) (collecting cases)). “[T]he most

effective way to ensure that the [VE] is apprised fully of the claimant’s limitations is to include

them directly in the hypothetical.” O’Connor-Spinner, 627 F.3d at 619. While the ALJ is not

required to use the precise terminology of “concentration,” “persistence,” or “pace,” the Court

cannot assume that the VE is apprised of such limitations unless she has independently reviewed

the medical record or has heard testimony that directly addressed Claimant’s limitations in

concentration, persistence, or pace. Varga v. Colvin, 794 F.3d 809, 814 (7th Cir. 2015); Yurt,

758 F.3d at 857, quoting O’Connor-Spinner, 627 F.3d at 619 (“The ALJ need not use this exact

terminology, so long as the phrasing ‘specifically exclude[s] those tasks that someone with the

claimant’s limitations would be unable to perform’”).

        Here, the ALJ included in the hypothetical to the VE an individual who was limited to

jobs that are simple and detailed, one-to-two step instructions only and could have no fast-paced

or high production quotas. (R. 39-40.) The ALJ makes no further inquiry regarding potential

restrictions stemming from Claimant’s limitations in concentration, persistence, or pace. (R. 39-



                                                   12
42.) Based on that one hypothetical, the VE opined that Claimant could perform her past work

as a library shelver. (R. 40.) The ALJ subsequently agreed, opining that Claimant could perform

her past work after assessing Claimant's RFC limited her to understanding, remembering, and

carrying out simple and detailed (one-to-five step) job instructions and tasks, but no work

involving fast-paced or high production quotas. (R. 15.)

       The ALJ’s hypothetical to the VE does not sufficiently address Claimant’s moderate

difficulties with concentration, persistence, or pace because it does not discuss all of Claimant’s

limitations identified in the record. See O’Connor-Spinner, 627 F.3d 614, 619 (7th Cir. 2010);

Stewart, 561 F.3d at 684 (“[W]hen an ALJ poses a hypothetical question to a vocational expert,

the question must include all limitations supported by medical evidence in the record.”); see also

Indoranto v. Barnhart, 374 F.3d 470, 473–74 (7th Cir. 2004) (“If the ALJ relies on testimony

from a vocational expert, the hypothetical question [s]he poses to the VE must incorporate all of

the claimant's limitations supported by medical evidence in the record.”).

       Although Claimant’s medical history is not consistently documented in detail,

specifically with respect to records after the alleged onset date, the ALJ still had a responsibility

to fully address Claimant’s moderate limitations instead of merely using the terms ‘simple and

detailed’ and ‘one-to-two step instructions’ in her hypothetical to the VE. “[I]n most cases

employing terms like ‘simple, repetitive tasks’ on their own will not necessarily exclude from the

VE’s consideration those positions that present significant problems of concentration, persistence

and pace, and thus, alone, are insufficient to present the claimant’s limitations in this

area.” Winsted v. Berryhill, 923 F.3d 472, 476–77 (7th Cir. 2019) (internal quotation marks

omitted); O’Connor-Spinner, 627 F.3d at 620; see also Moreno, 882 F.3d at 730; Crump v. Saul,

932 F.3d 567, 570 (7th Cir. 2019) (“[O]bserving that a person can perform simple and repetitive



                                                  13
tasks says nothing about whether the individual can do so on a sustained basis, including, for

example, over the course of a standard eight-hour work shift.”).

       In sum: the ALJ’s failure to “accurately capture [Claimant’s] documented difficulties

with concentration, persistence, and pace” within her hypothetical constitutes a “failure to build

an ‘accurate and logical bridge’ between the evidence of mental impairments and the

hypothetical and the mental RFC” and requires this Court “to remand for further proceedings.”

Yurt, 758 F.3d at 859; Moreno, 882 F.3d at 730; O’Connor-Spinner, 627 F.3d at 620. Beause a

remand is required for this reason standing alone, the Court will not address the remainder of

Claimant’s arguments.

                                         CONCLUSION

       For the foregoing reasons, Claimant’s motion for summary judgment [12] is granted, the

Commissioner’s motion for summary judgment [19] is denied, and the decision of the ALJ is

remanded to the Social Security Administration for further proceedings consistent with this

Memorandum Opinion and Order. Specifically, on remand, the ALJ must properly account for

Claimant’s limitations in concentration, persistence, and pace in her hypothetical to the

Vocational Expert.



ENTERED:


                                              __________________________
                                              Jeffrey Cummings
                                              United States Magistrate Judge


Dated: October 15, 2019




                                                14
